20-1501
     Palacios-Jimenez v. Garland
                                                                                   BIA
                                                                           A205 472 333


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            JOSÉ A. CABRANES,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   PATRICIA YESENIA PALACIOS-
15   JIMENEZ,
16            Petitioner,
17
18                     v.                                        20-1501
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Bruno Joseph Bembi, Hempstead,
26                                      NY.
27
28   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
29                                      Attorney General; Cindy S.
30                                      Ferrier, Assistant Director;
 1                                Timothy G. Hayes, Senior
 2                                Litigation Counsel, Office of
 3                                Immigration Litigation, United
 4                                States Department of Justice,
 5                                Washington, DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Patricia Yesenia Palacios-Jimenez, a citizen

12   of El Salvador, seeks review of an April 24, 2020, decision

13   of the BIA denying her motion to reopen. In re Patricia

14   Yesenia Palacios-Jimenez, No. A 205 472 333 (B.I.A. Apr. 24,

15   2020). We assume the parties’ familiarity with the underlying

16   facts and procedural history.

17         We review the BIA’s denial of a motion to reopen for

18   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

19   Cir. 2006).     “An abuse of discretion may be found . . . where

20   the   Board’s    decision   provides       no    rational   explanation,

21   inexplicably departs from established policies, is devoid of

22   any   reasoning,    or   contains       only    summary   or   conclusory

23   statements; that is to say, where the Board has acted in an

24   arbitrary or capricious manner.”          Ke Zhen Zhao v. U.S. Dep’t
                                         2
 1   of Just., 265 F.3d 83, 93 (2d Cir. 2001) (internal citations

 2   omitted).

 3        We deny the petition for review because the BIA did not

 4   abuse its discretion when it denied Palacios-Jimenez’s motion

 5   to reopen. Applicable BIA precedent holds that the BIA cannot

 6   rule on a motion to reopen if it never adjudicated the merits

 7   of the underlying appeal. See Matter of Lopez, 22 I. & N.

 8   Dec. 16 (BIA 1998); Matter of Mladineo, 14 I. & N. Dec. 591

 9   (BIA 1974). We have previously held that “the BIA did not

10   abuse its discretion in holding that it lacked jurisdiction

11   to rule on [a] motion [to reopen] as it had never made an

12   adjudication on the merits of [the alien’s first] appeal.”

13   Taneja v. BIA, 131 F. App’x 327, 328 (2d Cir. 2005) (citing

14   Mladineo, 14 I. & N. Dec. 591). There is no reason to reach

15   a   different   conclusion   here.   The   BIA   informed   Palacios-

16   Jimenez when it dismissed her 2019 appeal as untimely that

17   “[i]f you wish to file a motion to reconsider challenging the

18   finding that the appeal was untimely, you must file your

19   motion with the Board” but “if you are challenging any other

20   finding or seek to reopen your case, you must file your motion

21   with the Immigration Court.” Cert. Admin. R. 64. The BIA did
                                      3
 1   not abuse its discretion in adhering to these guidelines.

 2         Nor did the BIA abuse its discretion by failing directly

 3   to address Palacios-Jimenez’s contention that a clerk at the

 4   immigration court advised her to file the motion to reopen

 5   with the BIA. Palacios-Jimenez argues that the BIA erred

 6   because it “overlooked the cryptic explanation filed with the

 7   motion that . . . the motion was presented to the immigration

 8   court clerk on October 11, 2020, who refused to accept it,

 9   and who gave instructions to file the motion with the BIA.”

10   Petitioner’s Br. 14. While the BIA has “an obligation to

11   consider the record as a whole,” Ke Zhen Zhao, 265 F.3d at

12   97, we “generally presume that the agency has taken into

13   account all of the evidence before it, unless the record

14   compellingly suggests otherwise,” Jin Yi Liao v. Holder, 558

15   F.3d 152, 156 n.3 (2d Cir. 2009) (internal quotation marks

16   and   alteration   omitted).   An       agency   “is   not   required   to

17   expressly parse or refute on the record each individual

18   argument or piece of evidence offered by the petitioner.” Id.

19   In Ke Zhen Zhao, we concluded that the BIA “failed to address

20   all the factors relevant to petitioner’s claim” such that the

21   BIA failed “to explain [its] decision adequately.” 265 F.3d
                                         4
 1   at 97 (emphasis added). Here, by contrast, Palacios-Jimenez’s

 2   statement about the clerk’s instructions do not affect the

 3   ground on which the BIA decided her appeal. The alleged

 4   instructions from the clerk do not call into question the

 5   BIA’s conclusion that Palacios-Jimenez’s initial appeal was

 6   untimely or the BIA’s longstanding precedent that it lacks

 7   jurisdiction over a motion to reopen a case that it never

 8   addressed on the merits.

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12

13   JON O. NEWMAN, Circuit Judge, concurring:

14       In this case, the BIA told the petitioner that, if she

15   was seeking “any other relief,” which includes the motion to

16   reopen she has tried to file, she should file her motion with

17   the Immigration Court. The petitioner followed that advice.

18   However, personnel of the Immigration Court refused to file

19   her motion and, instead, incorrectly told her to file her

20   motion with the BIA.

21       As a matter of common decency, the BIA should correct
                                   5
1   the agency’s mistake and direct the Immigration Court to

2   accept for filing a motion to reopen, if promptly filed. Cf.

3   28   U.S.C.    § 2106   (“[A]ny       . . .    court    of   appellate

4   jurisdiction   . . .    may   . . .    order    . . .   such   further

5   proceedings . . . as may be just under the circumstances.”).

6

7                                  FOR THE COURT:
8                                  Catherine O’Hagan Wolfe,
9                                  Clerk of Court




                                      6